PER CURIAM.
In this public employe discharge case, the employe in effect contends, on cross-appeal from the Employment Relation Board’s decision, that he was denied his right to the pre-termination procedures required by Tupper v. Fairview Hospital, 276 Or 657, 556 P2d 1340 (1976). In response, it is argued the record establishes to the contrary.
We have examined the record and find it inconclusive. Moreover, since the ERB hearing in this case was conducted before the Supreme Court’s decision in Tupper, it is possible that the parties did not present all available evidence about what pre-termination procedures were followed.
Reversed and remanded for further proceedings consistent with Tupper and this opinion.